Filed: 1/12/2015 3:59:40 PM
  HughesWattersAskanase                                                                         Dana DeBeauvoir
                                                                                              Travis County Cieri<
                                                                                                C-1-CV-14-005024
                                                                                                       Anita Duran




                                       January 12, 2015




Travis County Clerk NO.2
P.O. Box 149325
Austin, Texas 78714

        Re:      Cause No. C-1-CV-14-005024; FEDERAL NATIONAL MORTGAGE
                 ASSOCIATION vs. Gerald R. Haddox and Sharon Haddox; In the County
                 Court at Law No. 2, Travis County, Texas

Dear Civil Clerk:

        Please be advised we are dismissing the appeal filed on January 2, 2015 in the above-
referenced case as our Motion for New Trial was granted today, January 12, 2015.

        Thank you for your assistance in this matter and if you have any questions, you may
call me at (713) 328-1929.

                                               Sincerely,



                                               Me ie Johnston
                                               Assistant to Sarah S. Robbins t


/mj




                           Hughc:s Watn:rs Askanase LLP, Attorneys at Law
                           Three Allen Center, 333 Ony, 29th Floor 11 Houston, TX 77002
                           PliONt 71J 7$9 0818 :: IAK 713 759 6834 ;: INIUPIH WWW,hWI,COin


2267125; fquanl-0005



                                                            111111111111111111111111111 llllllllllllllllllllllll 1111
                                                            ooo937o1s                                                   16
                                                                                                                         7
                                                  Cause No. C-1-CV-14-005024

      FEDERAL NATIONAL ·MORTGAGE                              §                  IN THE COUNTY COURT
      ASSOCIATION                                             §
                           Plaintiff                          §
                                                              §
      v.                                                      §                          ATLAWN0.2
                                                              §
      GERALD R. HADDOX AND SHARON                             §
      HADDOX                                                  §
      AND ALL OTHER OCCUPANTS                                 §
                             Defondants                       §                TRAVIS COUNTY, TEXAS



                                                   ORDER FOR NEW TRIAL

                ON THIS DAY came on for consideration Plaintiff FEDERAL NATIONAL

      MORTGAGE ASSOCIATION'S Motion for New Trial. After reviewing the Motion for New

      Trial, the Response, and the arguments of counsel, if any, the Court finds that Plaintiff

      FEDERAL NATIONAL MORTGAGE ASSOCIATION'S Motion for New Trial should be in all

      things GRANTED.

                IT IS THEREFORE ORDERED that the judgment signed on December 5, 2014 is

      VACATED and this case shall be set for a new trial on its merits. _ __

                SIGNED ON           :fi,.,.t t; ~I~..--


                                                                   ERIC M. SHEPPERD




Case# C-1-CV-14-005024

llllllllll/llllllllllllllllllllllllllllllllllllllllllll
                                                                                         2898866fa Iwb/0209